Citation Nr: 0600826	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-22 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to restoration of a 20 percent evaluation for 
service-connected lumbosacral strain, including entitlement 
to an increased evaluation for service-connected lumbosacral 
strain in excess of 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
June 1998.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2002 rating decision by the 
Atlanta, Georgia Regional Office ("RO") of the Department 
of Veterans Affairs ("VA").  The RO, in pertinent part, 
reduced the veteran's rating for lumbosacral strain from 20 
percent disabling to 10 percent disabling effective June 25, 
2002.  In the same decision, the RO denied a claim for 
hypertension.

The Board notes that the veteran failed to appear for a 
scheduled travel board hearing in Atlanta on June 28, 2005 
without cause. 

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center ("AMC"), in 
Washington, DC.


FINDINGS OF FACT

1.  With the benefit of the doubt accorded to the veteran, 
the veteran's back disorder did not show clear and sustained 
improvement at the time of a June 2002 VA examination.  

2.  With the benefit of the doubt accorded to the veteran, 
the veteran's back disorder is productive of periodic muscle 
spasm on extreme forward bending and periodic loss of lateral 
spine motion in a standing position.

3.  The veteran's lumbosacral strain is not productive of 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  At the time of the July 2002 rating decision reducing the 
20 percent schedular evaluation of the lumbosacral strain to 
10 percent, the criteria for such rating reduction were not 
met, and the criteria for restoration of a 20 percent 
schedular evaluation for lumbosacral strain have been met 
effective June 25, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, 
Diagnostic Code 5295 (2002).

2.  Under the rating criteria in effect for the period from 
July 1, 1998 to September 25, 2003, the criteria for an 
initial 20 percent evaluation for lumbosacral strain have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic 
Code 5295 (2002).

3.  Under the rating criteria in effect both before and after 
September 25, 2003, the criteria for an evaluation in excess 
of 20 percent for the veteran's lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.68, 4.71a, Diagnostic Code 5237 (2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his previously assigned 20 percent 
disability rating for service-connected lumbosacral strain 
should be reinstated, and has also argued that the disorder 
is more severe than would be contemplated by the 20 percent 
rating.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board will grant restoration of the 20 percent rating for 
lumbosacral strain, however, entitlement to an increased 
evaluation in excess of 20 percent is denied.


VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2002.  The letter fully provided notice of elements (1), (2) 
and (3).  In addition, by virtue of the rating decision on 
appeal and the June 2003 Statement of the Case ("SOC"), the 
veteran was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  With respect to element (4), he was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the June 2003 SOC and June 2004 Supplemental Statement of the 
Case ("SSOC").

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claim or that 
other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and VA Medical Center ("VAMC") 
treatment records from the Central Texas Healthcare System 
(VAMC Waco, Temple, Marlin, and Outpatient Clinic Austin) 
identified by the veteran as his only source of treatment.  
The RO subsequently reviewed the treatment records and issued 
an SOC in June 2003.

VA has also conducted the necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A (d) 
(2002).  The VCAA requires VA to secure a medical examination 
or opinion if one is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A) (d)(1); 38 C.F.R. § 
3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  A VA examination was given in June 2002 which 
assessed the current level of the veteran's lumbosacral 
strain.  Further opinions are not needed in this case because 
there is sufficient medical evidence to decide the claim.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has not identified 
any further evidence to support his claim, the Board finds 
that the record is ready for appellate review.

Rating Reduction

The record indicates that in August 2000, the RO granted an 
increased initial disability evaluation, to 20 percent, 
effective from July 1998 for lumbosacral strain under 38 
C.F.R. § 4.71a, Diagnostic Codes 5295 (1998).  Although the 
rating action was generated by the filing of a Notice of 
Disagreement as to the original rating decision in September 
2000 and a Statement of the Case was issued to the veteran, 
he did not file a Substantive Appeal, resulting in the 
closure of the appeal.  

In a July 2002 rating decision, the RO reduced the evaluation 
from 20 percent to 10 percent effective June 25, 2002.  The 
RO reduced the disability evaluation of the lumbosacral 
strain to 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002), which was assigned for characteristic painful or 
limited motion.  Under the 2002 regulation, a 20 percent 
evaluation was warranted for evidence of spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  

The RO stated in its decision that the veteran was not 
entitled to due process notification of the proposed 
reduction because his combined evaluation would return to 50 
percent as of the date of the change due to other combined 
disability evaluations independent of the lumbosacral strain.  

The veteran argues that the reduction action is unwarranted.  
He argues that he has had to maintain a previously prescribed 
level of medication for pain.  Having carefully considered 
the veteran's contentions in light of the evidence of record 
and the applicable law, the Board finds that the weight of 
such evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  The law also provides that a 
veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002).  When a veteran's disability 
rating is reduced without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005); Brown v. 
Brown, 5 Vet. App. at 413, 420 (1993).  These provisions 
impose a clear requirement that VA rating reductions be based 
upon review of the entire history of the veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Such review requires VA to ascertain, based upon 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Id.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections set forth in 38 C.F.R. § 
3.344 (2005).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.

Under 38 C.F.R. § 3.344, ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).

The RO was not required to notify the veteran of the proposed 
rating reduction in accordance with 38 C.F.R. § 3.105(e) 
because the reduction would not result in a reduction or 
discontinuance of compensation payments currently being made.  
However, this does not end the Board's inquiry - it must also 
be determined whether there has been improvement in the 
veteran's back condition.  With consideration of the benefit 
of the doubt, the record does not indicate such an 
improvement.  Alemany, supra.

Under the applicable rating criteria at the time of the 
veteran's original claim, a 10 percent evaluation was 
provided under 38 C.F.R. § 4.71a, Diagnostic Code 5295 for 
lumbosacral strain for characteristic painful or limited 
motion.  38 C.F.R. § 4.71a (2002).  A 20 percent evaluation 
was provided for evidence demonstrating muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  Id.  The RO stated its reason 
for decreasing the evaluation was that the symptoms were less 
severe and (1) there was no evidence of recent treatment or 
complaint of this disability, and (2) on a June 2002 VA 
examination there was full range of motion with no finding of 
muscle spasm or bony abnormality.  

However, the record also indicates that the veteran has long 
had back symptoms, consisting primarily of recurrent back 
pain and decreased motion during and subsequent to his active 
military service.  While it is very clear that the veteran's 
back symptoms have improved, such appears to have been the 
product of his multiple efforts at "back school;" several 
periods of active treatment; continued use of anti-
inflammatory medication and the prescribing of a 
transcutaneous electrical nerve stimulation (TENS) unit - the 
necessity or advisability of the latter not having been ruled 
in or out by competent medical authority.  

Thus, while the veteran's back symptoms was noted to have 
improved at the time of the examination, the evidence of 
daily functioning remains largely what it was at the time of 
his discharge from active duty, and when viewed with the 
veteran's entire record as required by law.  See Schafrath, 1 
Vet. App. at 594.  The RO based its reduction on one 
examination in June 2002 which, although it diagnosed the 
veteran with lumbosacral strain, did not reflect objective 
findings of significant limitation of motion or pain.  The 
veteran described constant pain which is increased with 
activity including prolonged standing, walking, bending and 
lifting.  He reported occasional use of a lower back brace.  
The Board finds that this one examination was not sufficient 
to reduce a service-connected lumbosacral strain because 
there is no other evidence of record that clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  See Peyton v. Derwinski, 1 Vet. App. at 286-
87.

A November 1999 VA examination noted an erect posture and 
normal gait.  The lumbar spine range of motion was forward 
flexion 0 to 80 degrees with two large paraspinal muscle 
spasms at L4-5, extension 0 to 15 degrees with pain at the 
endpoint, lateral flexion 0 to 25 degrees with pain on the 
right greater than on the left and rotation 0 to 30 degrees 
without pain.  There was a positive straight leg raising.  
Pain was evidenced by facial grimacing, guarding and knee 
buckling.  X-rays of the low back were normal.  The examiner 
diagnosed the veteran with degenerative joint disease to 
lumbar spine with sequelae and lumbar strain.

Darnall Army Medical Center treatment records for May 1999 
note complaints of pain in the veteran's left leg to foot.  
There was 5/5 muscle strength, no atrophy and no dermatomal 
deficit.  Straight leg raising was negative and the examiner 
stated there was no evidence of neurogenic etiology.  In June 
1999, a whole body bone scan was normal.  A June 1999 report 
notes complaints of low back pain with normal deep tendon 
reflex negative straight leg raising, no spasm and decreased 
range of motion of forward flexion.  Records show treatment 
with back classes, medications, physical therapy and a TENS 
unit.  He consistently reports increased pain with any 
activity including standing, walking, sitting, driving, 
leaning, pushing or pulling.

The veteran's service medical records also show continuous 
complaint and treatment for lumbosacral strain beginning in 
1994 following a motor vehicle accident.  

In sum, the evidence underlying the 2002 rating action is not 
sufficient to demonstrate sustained improvement under the 
ordinary conditions of life.  See Hayes v. Brown, 9 Vet. App. 
67 (1996).  It was not shown that the veteran had markedly 
improved physical condition as outlined in 38 C.F.R. § 3.344.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

Accordingly, the Board finds that the disability rating 
reduction effectuated by the rating decision in July 2002 was 
not in accordance with the requirements of 38 C.F.R. § 
3.344(a) and (b), and that giving the benefit of the doubt to 
the veteran, the 20 percent evaluation for lumbosacral strain 
must be restored.


Increased Disability Rating

As noted, the veteran has also claimed that his lumbosacral 
strain is more severe than the 20 percent evaluation 
represents.  While the benefit-of-the-doubt doctrine is 
properly applied to the question of whether the veteran's 
previously assigned rating should be restored, the 
preponderance of the evidence is clearly against the 
assignment of any rating higher than 20 percent.   

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

As noted, effective September 26, 2003, substantive changes 
were made to the criteria for evaluating spine disorders.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003) (codified at 
38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243 (2005)).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) were 
ordered to be evaluated separately.

These changes are listed under Diagnostic Codes 5235 to 5243, 
with Diagnostic Code 5237 now embodying the recently revised 
provisions of the former Diagnostic Code 5295 (for 
lumbosacral or cervical strain).  The veteran was notified of 
the newly enacted provisions of Diagnostic Codes 5235 to 5243 
in a September 2004 SSOC.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1) (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2005).

As noted above, during the June 2002 VA examination, the 
veteran described constant pain which is increased with 
activity including prolonged standing, walking, bending and 
lifting.  He reports occasional use of a lower back brace.  
The examining physician noted no evidence of pain on motion, 
no evidence o limitation of mobility or function, no evidence 
of additional limitations by pain, fatigue, weakness, loss of 
endurance or loss of coordination following repetitive 
movement and no objective evidence of pain on motion, spasm, 
weakness or tenderness.  There were no noted postural 
abnormalities or fixed deformities.  Flexion was 0 to 90 
degrees, extension 0 to 30 degrees, rotation 0 to 30 degrees, 
left and right lateral flexion 0 to 35 degrees left and 
right. 

According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court ("Supreme Court") and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  

Thus, the rule that the veteran is entitled to the most 
favorable of the versions of a regulation that was revised 
during his appeal allows application of the prior versions of 
the applicable diagnostic codes at 38 C.F.R. § 4.71a.  
Therefore, the Board will address whether: (1) the veteran is 
entitled to a higher rating under the old criteria and (2) 
whether the veteran is entitled to a higher rating under 
either the old or the new criteria.  The effective date of 
any rating assigned under the new criteria may not be earlier 
than the effective date of that change, i.e., September 26, 
2003.  The Board may only apply the earlier version of the 
regulation for the period prior to September 26, 2003.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

Rating a lumbosacral strain prior to September 26, 2003:

Applying the results of the veteran's most recent VA 
examination to the rating criteria in effect in January 2002, 
the date of the claim for the increased rating, the veteran 
is not entitled to a rating in excess of 20 percent.  The 
next highest rating available at that time was 40 percent, 
characterized as severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§4.71a, DC 5295 (2002).

As noted above, the veteran's range of motion was noted to be 
normal with no pain on motion.  There was no objective 
evidence of spasms, weakness or tenderness and there were no 
postural abnormalities or fixed deformities.  The veteran's 
gait, balance and posture were noted as normal.  Deep tendon 
reflexes were noted as +2/4, symmetrical and intact.  A 
Romberg test was also normal and vibratory and 
proprioceptions were intact.  This description of the 
veteran's current lumbosacral strain is inconsistent with the 
lumbosacral strain disability picture required for a 40 
percent rating as described above.


Rating a lumbosacral strain after September 26, 2003:

Regarding the rating schedule that became effective in 
September 2003, the Board notes that the RO addressed the 
veteran's disability under the revised criteria for 
evaluating diseases and injuries of the spine in the 
September 2004 SSOC.  Considering the veteran's lumbosacral 
strain under the criteria that became effective September 26, 
2003, an evaluation in excess of 20 percent is not 
appropriate because the evidence does not show forward 
flexion of the cervical spine to 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5295 (2005).  

The Board, in reaching the conclusions above, has considered 
the veteran's personal statements and arguments regarding his 
condition.  While a lay witness can attest as to the visible 
symptoms or manifestations of a disease or disability, his 
belief as to its current severity under the rating criteria 
is not probative evidence.  This is so because only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown to possess, may 
provide evidence requiring medical findings and which VA is 
then required to apply according the provisions of the rating 
schedule.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board lastly has considered whether the veteran is 
entitled to a rating for lumbosacral strain on account of 
considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to show 
that the service-connected disability has presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2003).  
Although the evidence shows significant limitation of motion 
of the spine due to the service-connected disability, there 
is no evidence that the nature and severity of these symptoms 
are beyond what is contemplated by the applicable criteria.

In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected lumbosacral strain or that the low back 
disability itself has caused interference with employment to 
a degree greater than that contemplated by the regular 
schedular standards that are based on the average impairment 
of employment.  

In view of these findings and in the absence of evidence of 
symptoms such that would warrant appropriate referral, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
service-connected lumbosacral strain.  Therefore, given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

1.  Restoration of a 20 percent evaluation for lumbosacral 
strain is granted, subject to controlling regulations 
governing payment of monetary awards.

2.  Entitlement to an increased evaluation for lumbosacral 
strain currently evaluated as 20 percent disabling is denied.


REMAND

The Board finds that the claim for entitlement to service 
connection for hypertension cannot be fairly decided on the 
basis of the medical and lay evidence on file.  Therefore, 
the claim is remanded so that a VA medical examination and 
related development may be performed.

With regard to his claim of service connection for 
hypertension, the Board notes that the record contains a 
current diagnosis of hypertension.  Service medical records 
show elevated blood pressure readings beginning in 
approximately 1995. The report of his April 1998 separation 
medical examination shows that his blood pressure was 
recorded at that time as 137/83.  Examples of other blood 
pressure readings of record are: October 1998, 154/94; 
November 1998, 140/83; January 1999, 143/98; July 1999, 
162/112; November 1999, 143/98. 

The Board finds that further development of this claim, in 
the form of a VA examination undertaken to ascertain whether 
there is a nexus or continuity between the elevated blood 
pressure reading shown on service separation and the 
hypertension now diagnosed, is appropriate.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (where there is competent 
evidence of a current disability and evidence indicating an 
association between that disability and the claimant's active 
service, VA is to obtain a nexus opinion as to whether there 
is a nexus between the current disability and active 
service).

Accordingly, this claim is REMANDED for the following action:

1.  The veteran should be accorded a VA 
medical examination, in which the 
examiner should be requested to render 
an opinion as to whether hypertension is 
currently manifested and, if so, whether 
there is a nexus between current 
hypertension and the veteran's military 
service, in that current hypertension 
began during service or is in some 
manner related to the elevated blood 
pressure reading shown towards the end 
of service and shortly after service 
separation.  The examination should 
include any diagnostic tests or studies 
that are deemed necessary for an 
accurate assessment.  The veteran's 
claims folder, and a copy of this 
remand, must be reviewed by the examiner 
in conjunction with the examination, and 
the examiner must acknowledge this 
receipt and review in any report 
generated as a result of this remand.  
All findings, and the reasons therefore, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


